Citation Nr: 0114457
Decision Date: 05/23/01	Archive Date: 07/18/01

DOCKET NO. 00-12 186               DATE MAY 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for chronic obstructive
pulmonary disease (COPD) as secondary to tobacco use.

2. Entitlement to service connection for a psychiatric disability
related to tobacco use, including nicotine dependence.

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs 

ATTORNEY FOR THE BOARD 

Michael J. Skaltsounis, Counsel

REMAND

The veteran had active service from October 1968 to October 1970,
and from September 1971 to January 1973.

The Board of Veterans' Appeals (Board) has preliminarily reviewed
the issues on appeal, and initially notes that although the current
record does contain a March 1998 Department of Veterans Affairs
(VA) respiratory disorders examination diagnosis of tobacco
dependency and COPD, it does not reflect a medical opinion that
links such tobacco dependency or COPD to active service. In
addition, the Board observes that while this examiner did opine
that it had been established that tobacco use was a risk factor and
etiological entity causing COPD, he did not opine that it was the
cause of the veteran's COPD in this particular case. Moreover, the
Board finds the examination findings are incomplete as to whether
"tobacco dependency" is, in fact, a recognized respiratory or
psychiatric diagnosis subject to service connection. (In this
context although the RO has characterized the issues on appeal as
including service connection for nicotine dependence, no such
diagnosis is of record in this matter. Therefore, the Board has
restyled the issue as noted above.) Accordingly, as best the Board
can now interpret the Veterans Claims Assistant Act of 2000, Pub.
L. No. 106-475, 3(a), 114 Stat. 2096 (2000) (to be codified at 38
U.S.C. 5103A) (hereafter VCAA), the Board finds that the veteran's
statements of in-service smoking and current medical findings are
sufficient to require that the veteran be afforded new VA
examinations to ascertain the etiology of any current COPD, and to
provide specific opinion regarding the degree of medical
probability that this disorder is connected to service or is the
result of a disability due to disease or injury incurred as a
result of that service. This will also require clarification of
whether "tobacco dependency" is a recognized respiratory or
psychiatric diagnosis and, if so, subject to service connection.

While legislation was also enacted which effectively prohibits
service connection of disability on the basis that such resulted
from disease or injury attributable to the use of tobacco products
during a veteran's period of active service [to be codified as

- 2 -

38 U.S.C. 1103], this law is effective only as to claims filed
after June 9, 1998, and the record reveals that the veteran's
claims were filed prior to that date.

Clearly, the current record is not sufficient for the Board to make
a decision on the claims as there is no competent medical evidence
to link current disability to service and the veteran's lay
assertions of medical causation are not competent to establish a
relationship between service and the types of disabilities at issue
here.

The VCAA contains extensive provisions modifying the adjudication
of all pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991).
The salient features of the new statutory provisions (and where
they will be codified in title 38 United States Code) may be
summarized as imposing the following obligations on the Secretary:

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided that is necessary to substantiate
the claim (38 U.S.C.A. 5103(a));

(3) The Secretary must indicate which part of the information and
evidence, if any is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U:S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

3 -

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall

(a) identify the records the Secretary is unable to obtain (b)
briefly explain the efforts that the Secretary made to obtain those
records; and (c) describe any further action to be taken by the
Secretary with respect to the claim (38 U.S.C.A. 5103A(b)(2)). '

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3)).

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim:

(a) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to the claimant's active
military, naval, or air service that are held or maintained by a
governmental entity (38 U.S.C.A. 5103A(c)(1)). (b) Records of
relevant medical treatment or examination of the claimant at
Department health-care facilities or at the expense of the
Department, if the claimant furnishes information sufficient to
locate those records (38 U.S.C.A. 5103A(c)(2)). (c) Any other
relevant records held by any Federal department or agency that the
claimant adequately identifies and authorizes the Secretary to
obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a

- 4 -

medical examination or obtaining a medical opinion when such an
examination or opinion is necessary to make a decision on the claim
(38 U.S.C.A. 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [38 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant)- (i)
contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

Accordingly, to ensure that the VA has met its duty to assist the
claimant in developing the facts pertinent to the claim and to
ensure full compliance with due process requirements, the case is
REMANDED to the regional office (RO) for the following development:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 -

2. The veteran should be asked to identify any sources of recent
pertinent medical treatment for a psychiatric disability related to
tobacco use, including nicotine dependence, and/or COPD. Any
medical records other than those now on file pertaining to
diagnoses of "tobacco dependency" or nicotine dependence and/or
COPD should be obtained and associated with the claims folder.

In accordance with the VCAA, the RO must make every reasonable
effort to obtain relevant, nongovernment records the claimant has
identified. If the RO is unable to obtain such records, it must
provide the notice described in (6) above.

3. The veteran should also be afforded an examination by an
appropriate specialist to determine the nature, status and etiology
of any current psychiatric disorder related to tobacco use. All
indicated studies must be conducted. The claimsfile, or copies of
pertinent documents located therein, and a copy of this remand,
must be made available to and reviewed by the examiner in
conjunction with the examination. After the examination and review
of the evidence in the claims folder, including service, VA, and
private medical records, the physician should express opinions as
to the following:

(a) Is there a current diagnosis of a psychiatric disorder related
to tobacco use? In this regard, the physician should comment
directly upon whether "tobacco dependency" is a recognized
psychiatric diagnosis, or whether there is a appropriate
psychiatric diagnosis in

6 -

this case that is compatible with the "tobacco dependency"
diagnosed in March 1998.

(b) If there is a current diagnosis of a psychiatric disability
related to tobacco use, what is the degree of medical probability
that the veteran developed such a disability in service? If the
disability was due to tobacco use in service,,the physician should
indicate how the diagnostic criteria for the psychiatric disability
related to tobacco use were met.

During the examination, the examiner should take a detailed history
of the veteran's smoking, both in service and post service. He or
she should also specifically address the provisions of the
Diagnostic and Statistical Manual, 4th Edition (DSM-IV) in any
report generated as a result of this remand.

If the physician can not answer any of the above questions without
resort to speculation, he or she should so indicate. The physician
should provide the rationale for the conclusions reached and cite
the evidence relied on or rejected in forming any opinion.

The veteran is advised that failure to report for the scheduled
examination may have adverse consequences to his claim as the
information requested on this examination addresses questions of
causation and symptomatology that are vital in these claims. 38
C.F.R. 3.65 5 (2000); Connolly v. Derwinski, 1 Vet. App. 566
(1991).

4. The veteran should then be afforded an examination by an
appropriate specialist to determine the nature,

- 7 -

status and etiology of his COPD. All indicated studies must be
conducted. The claimsfile, or copies of pertinent documents located
therein, and a copy of this remand, must be made available to and
reviewed by the examiner in conjunction with the examination. After
the examination and review of the evidence in the claims folder,
including service, VA, and private medical records, the physician
should express opinions as to the following:

(a) Is there a current diagnosis of COPD?

(b) If there is a current diagnosis of COPD, what is the degree of
medical probability that such disorder was incurred during active
service?

(c) If there is a current diagnosis of COPD, what is the degree of
medical probability that any such disorder was caused or aggravated
by in-service tobacco use, as opposed to any tobacco use before or
after service? If a psychiatric disability related to tobacco use
was determined to be caused or aggravated by service, what is the
degree of medical probability that COPD is causally related to the
psychiatric disability related to tobacco use?

During the examination, the examiner should take a detailed history
of the veteran's smoking before, during and after service, and any
other potential causes of his COPD found on examination.

If the physician can not answer any of the above questions without
resort to speculation, he or she should so indicate. The physician
should provide the rationale

- 8 -

for the conclusions reached and cite the evidence relied on or
rejected in forming any opinion.

The veteran is advised that failure to report for the scheduled
examination may have adverse consequences to his claim as the
information requested on this examination addresses questions of
causation and symptomatology that are vital in these claims. 38
C.F.R. 3.655 (2000); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

5. Thereafter, the RO should review the claims file to ensure that
all of the above requested development has been completed in full.
In particular, the RO should ensure that the requested examinations
and required opinions are in compliance with this remand and if
they are not, the RO should implement corrective procedures.

6. After the completion of any development deemed appropriate in
addition to that requested above, the RO should readjudicate the
issue of entitlement to service connection for a psychiatric
disability related to tobacco use and COPD.

7. Thereafter, the RO should again review the record. If the
benefits sought on appeal remain denied, the appellant and his
representative should be furnished a supplemental statement of the
case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome as to
this issue. The appellant need take no action until otherwise
notified.

- 9 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (previously
known as the United States Court of Veterans Appeals prior to March
1, 1999, hereafter "the Court") for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, Veterans'
Benefits Administration (VBA)'s Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

10 - 



